Title: To George Washington from William Heath, 20 January 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West point Janry 20th 1781
                        
                        The foregoing was some Days since, handed to me, I believe Capt. Tuckerman has been a dilligent and faithfull
                            Officer, and apprehend all the Facts stated by him are true, I therefore beg leave to recommend him to your Excellency
                            notice. I have the honor to be with the greatest respect your Excellencys most Obedient Servant
                        
                            W. Heath
                        
                     Enclosure
                                                
                            
                                Sir
                                West Point 11th Januy 1781
                            
                            Permit me to lay before your honor an Account of those services in which Ive been Employ’d in the Army
                                since the Commencement of the present war, with my present circumstances and the causes that led thereto, as a
                                foundation of the Request which with submission I beg leave to make to your Honor.
                            In the begining of the War 1775 I entered the service a Lieut. in Colonel Jona. Brewers Regt, was wounded
                                in the action at Bunker Hill, with which wound I was confined seven weeks, after I recovered I was appointed Lieut.
                                & Adjutant to Colo. Whitcombs Regimt in 76, And march’d with the Regimt to Ticonderoga, And in 77, I was
                                appointed Captain in Colo. Pattersons Regt, was sent to Boston a recruiting, and raised a Company of eighty seven men,
                                and Marched my Company then (in Colo. Voses Regt) to the Northward, And after the Defeat of Burgoyne & his
                                Army being Unfortunatly sick of a Bilious fever having in a measure Recovered I obtain’d a Furlough to go home for the
                                Establishment of my health—In March following being so far recover’d I sitt out to join the Regiment then lying at
                                Valley Forge, and arrived there the twenty seventh of the Month—Upon my arrival there I found the new Arrangement was
                                talk’d of and that Colo. Vose had not Return’d my name in the list of Captains, which he omitted for no other reason
                                as he said than because he had repeatedly heard the State of my health was such as led him to Conclude I could not
                                Endure the Fatigues of the Field again, And this he has signifyed by letter to His Excellency.
                            Notwithstanding I took the command of my Companie as before and march’d them to
                                Monmouth and was in the action there, From thence unto Rhode Island and back to Providence and
                                continued the Command, of them till April 1779 when the Arrangement being finaly compleated, Genl Gates was pleased to
                                confirm me in the place of Quarter Maste to Genl Glovers Brigade, which appointment, was given me in november before, By
                                Genl Sullivan in addition to the Command of my company—in which department I have continued to
                                Serve to this time, in hopes Something would turn up in my favor, But seeing no prospect and
                                finding my health, as well as my age of life upon the decline.
                            I humbly request your Honor would recommend me to His Excellency that I may be introduced into the Corps
                                of Invalids at Boston whereby I may have a tolerable Support in life for my self & family,
                                otherwise after having served my Country Six years (and I flatter my self with some degree of
                                Credit) I must Retire from the Army deprived of every advantage which an Involontary derrangement
                                occasioned by Inevitable sickness has subjected me to.
                            I have great reason to hope from what I am told by Colo. Tillman that his Excellency would not reject my
                                request could it be presented by your hand. I am Sir your Obedt and very Humble servt
                            
                                Abra. Tuckerman
                            
                        
                        
                    